In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________
No. 21-2449
PROTECT OUR PARKS, INC., et al.,
                                                  Plaintiffs-Appellants,
                                    v.

PETE BUTTIGIEG, Secretary of Transportation, et al.,
                                        Defendants-Appellees.
                       ____________________

          Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
           No. 1:21-cv-02006 — John Robert Blakey, Judge.
                       ____________________

     ARGUED NOVEMBER 30, 2021 — DECIDED JULY 1, 2022
                ____________________

    Before WOOD and HAMILTON, Circuit Judges. 1
   WOOD, Circuit Judge. In 2016, after a nationwide search, the
Barack Obama Foundation decided to build the Obama Pres-
idential Center in historic Jackson Park on Chicago’s South



1 Circuit Judge Kanne died on June 16, 2022, and did not participate in the
decision of this case, which is being resolved under 28 U.S.C. § 46(d) by a
quorum of the panel.
2                                                   No. 21-2449

Side. The City of Chicago and the Chicago Park District em-
braced the plan. But a group of residents, under the banner of
an organization called Protect Our Parks, Inc., vehemently op-
posed it. Two years ago, we dismissed Protect Our Parks’ ﬁrst
eﬀort to enjoin the project. Protect Our Parks, Inc. v. Chi. Park
Dist., 971 F.3d 722, 738 (7th Cir. 2020) (“Protect Our Parks I”),
cert. denied sub nom. Protect Our Parks, Inc. v. City of Chicago,
No. 21-1259, 2021 WL 1602736 (U.S. Apr. 26, 2021). Protect
Our Parks, along with several individual plaintiﬀs, responded
with the present action against the City and the Park District
(to which we refer collectively as the City), as well as various
state and federal oﬃcers, arguing that environmental reviews
performed by federal agencies in connection with the project
were inadequate under the National Environmental Policy
Act, 42 U.S.C. §§ 4331–47, section 106 of the National Historic
Preservation Act, 54 U.S.C. § 306108, and other similar stat-
utes.
    Protect Our Parks’ central theory is that these laws re-
quired the agencies to consider alternatives to the Jackson
Park site in their evaluation of possible environmental harms.
It correctly notes that the agencies, taking a diﬀerent view of
the law, did not do this. The problem with this argument is
that none of the federal defendants had anything to do with
the site selection—it was the City that chose Jackson Park, and
the federal agencies had (and have) no authority to move the
project elsewhere. Federal law does not require agencies to
waste time and resources evaluating environmental eﬀects
that those agencies neither caused nor have the authority to
change. See Dept. of Transp. v. Public Citizen, 541 U.S. 752, 756
No. 21-2449                                                                     3

(2004). We thus aﬃrm the order of the district court denying
Protect Our Parks’ motion for a preliminary injunction. 2
                                        I
    In 2014, the Foundation began searching for a home for
President Obama’s presidential library. After evaluating sev-
eral potential sites, it chose Jackson Park, a public park in the
neighborhood where President Obama lived and began his
career as a community organizer, law professor, and state sen-
ator. The Center will feature a museum, a public library,
spaces for educational and cultural events, green space, and
an archive commemorating the life and legacy of the nation’s
ﬁrst Black President. Construction of the Obama Presidential
Center (the Center) is wholly funded by the Obama Founda-
tion.
   After the Chicago City Council unanimously approved
building the Center in Jackson Park, the City acquired the
needed parkland from the Chicago Park District, signed a use
agreement with the Foundation, and prepared to break
ground. When completed, the Center will take up 19.3 acres,
which amounts to about 3.5% of Jackson Park.
                                       A
   Although the federal government had no role in the Foun-
dation’s or Chicago’s decision to house the Center in Jackson




2 Although construction has already begun on the project, and so some of
the harms Protect Our Parks wanted to avoid have already taken place
(e.g., the removal of trees), the overall effort is still in an early enough stage
that more limited, but meaningful, injunctive relief is still possible. We are
thus satisfied that the case has not become moot.
4                                                  No. 21-2449

Park, the City’s approval did trigger several federally man-
dated agency reviews. Protect Our Parks argues that these re-
views were inadequate.
    The U.S. Department of Transportation’s Section 4(f) Review.
The plans for the Center require the closure of portions of
three roads within Jackson Park. To accommodate the result-
ing eﬀect on traﬃc, the Chicago Department of Transporta-
tion has proposed using federal funding to build or improve
other roads, bike paths, and pedestrian walkways in the park.
To be clear, the plan to close portions of existing roads in the
park did not require federal approval. See Old Town Neighbor-
hood Ass’n Inc. v. Kauﬀman, 333 F.3d 732, 736 (7th Cir. 2003).
What did give rise to the approval requirement was the plan
to build replacement infrastructure using federal highway
dollars. That brought the Federal Highway Administration
(FHWA) into the picture; it was required to review the pro-
posal under section 4(f) of the Department of Transportation
Act of 1966 (codiﬁed at 49 U.S.C. § 303). Section 4(f) permits
the Secretary of Transportation to approve transportation
projects that have an impact on public parks or historic sites,
so long as “(1) there is no prudent and feasible alternative to
using that land; and (2) the program or project includes all
possible planning to minimize harm to the park … resulting
from the use.” Id. § 303(c). The Center’s proposal implicates
four properties protected by section 4(f), including Jackson
Park itself.
    After a comprehensive analysis, the FHWA found that
there was no feasible and prudent alternative to using section
4(f) properties for new transportation infrastructure, which
was needed to substitute for the roads that would be elimi-
No. 21-2449                                                  5

nated. The agency then considered nine alternatives to deter-
mine how to minimize any negative impacts on the aﬀected
parks and historic areas. The FHWA’s analysis concluded that
only one alternative (Alternative 9) would meet the project’s
goals of accommodating traﬃc changes and improving pe-
destrian and bike access to Jackson Park. The agency then de-
signed studies of two sub-alternatives (Sub-alternatives 9A
and 9B) before concluding that 9B would cause the least dam-
age to properties protected by section 4(f).
    National Environmental Policy Act Environmental Assess-
ment. The National Park Service and the Department of Trans-
portation conducted a joint environmental assessment pursu-
ant to the National Environmental Policy Act (NEPA). See 40
C.F.R. § 1501.4 (2019) (explaining that agencies may prepare a
concise environmental assessment to determine if a more de-
tailed environmental impact is required). The assessment ex-
plained that the City had decided to place the Center in Jack-
son Park, that the City would close portions of three local
roads to accommodate the Center, and that the federal gov-
ernment had no say in those matters. The federal government
did have a role, however, in approving the new use of the
parkland and funding for new transportation infrastructure
in the park (more on this later).
    On that basis, the agencies assessed the environmental im-
pact of three options: Option A, in which neither the Park Ser-
vice nor the federal Department of Transportation approved
the City’s plan; Option B, in which only the Park Service ap-
proved it; and Option C, in which both did. The agencies pre-
pared an exhaustive review of the direct, indirect, and cumu-
lative eﬀects of each option, including the potential conse-
quences on trees, wildlife, water quality, air quality, traﬃc
6                                                 No. 21-2449

control, noise, and cultural resources. They found that Alter-
native C best met both agencies’ goals. They also concluded
that Alternative C would not have a signiﬁcant impact on the
environment, which meant that the agencies could move for-
ward with only an environmental assessment, rather than a
full-blown environmental impact statement. See Public Citi-
zen, 541 U.S. at 757.
    Urban Park and Recreation Recovery Act Review. The Na-
tional Park Service also conducted a review under the Urban
Park and Recreation Recovery Act (UPARR Act). See 54 U.S.C.
§§ 200501–511. The UPARR Act, a grant program enacted in
1978, provided federal funds to local governments to improve
urban parks and recreational facilities. Chicago received
UPARR grants to rehabilitate Jackson Park in the 1980s. Any
community that received a UPARR grant must maintain that
land for public recreational use unless the Park Service ap-
proves converting the space for another purpose. The Park
Service “shall approve” a proposed conversion if: (1) the con-
version aligns with a local park-recovery action program, and
(2) steps are taken to ensure that the community has “ade-
quate recreation properties and opportunities of reasonably
equivalent location and usefulness.” 54 U.S.C. § 200507.
    Because Chicago wanted to dedicate about ten acres of
parkland to non-recreational space to make room for the Cen-
ter’s buildings and related transportation improvements, the
City sought the Park Service’s approval of a partial UPARR
conversion. Speciﬁcally, the City proposed replacing the lost
parkland by turning property on the Midway Plaisance be-
tween Stony Island Avenue to the east, and the Metra Electric
Railway to the west, into public recreational space. The re-
placement parkland borders (and eﬀectively extends) Jackson
No. 21-2449                                                    7

Park’s western border. Under the City’s plan, the new space
will include improvements such as pedestrian walkways and
a play area. The plan would yield a net gain of about 6.6 acres
of recreational space in Jackson Park. The Park Service consid-
ered the proposal, decided that the proposed replacement sat-
isﬁed the UPARR Act’s requirements, and approved a partial
conversion to make way for the Center.
    Army Corps of Engineers Permits. The City also needed to
secure permits from the United States Army Corps of Engi-
neers, which administers the Rivers and Harbors Appropria-
tion Act of 1899, 33 U.S.C. § 401, and the Clean Water Act, 33
U.S.C. § 1251. The Rivers and Harbors Act regulates altera-
tions to public works built by the United States to improve
navigable waters. See 33 U.S.C. § 408. It bars such changes un-
less they comply with a safety-valve provision authorizing
the Corps to allow an alteration or occupation that “will not
be injurious to the public interest and will not impair the use-
fulness of” the federal project. Id. The City’s plan includes
building road improvements on about 1.32 acres of land fall-
ing within the Great Lakes Fishery and Ecosystem Restora-
tion area, a large Corps-administered ecological-restoration
project.
    In 2019, the Park District requested a section 408 permit to
build the Center. The City proposed to ameliorate the impacts
of the new transportation projects by restoring a lagoon over-
look in a nearby part of the park and planting additional na-
tive plants. Its plan would result in a net gain of about 1.1
acres to the area included in the ecological-restoration project.
After determining that building the Center would not impair
the federal project, the Corps approved a section 408 permit.
8                                                  No. 21-2449

    The City also sought permits allowing construction access
to two existing bridges, which would require temporarily ﬁll-
ing less than an acre of navigable waters. The Clean Water Act
authorizes the Corps in its discretion to issue permits for the
“discharge of dredged or ﬁll materials into [] navigable wa-
ters[.]” 33 U.S.C. § 1344(a). The Corps decided that the pro-
posed activity qualiﬁed for a permit and signed oﬀ on the
City’s plan.
    National Historic Preservation Act Review. The National His-
toric Preservation Act (NHPA) requires federal agencies to
“take into account the eﬀect” of an “undertaking on any his-
toric property” before approving the use of federal funds. 54
U.S.C. § 306108. Regulations issued by the Advisory Council
on Historic Preservation require agencies to “make a reason-
able and good faith eﬀort” to identify historic properties, 36
C.F.R. § 800.4(b)(1), to assess adverse eﬀects on such proper-
ties, id. § 800.5, and to consult certain stakeholders about po-
tential alternatives that could mitigate harms to the proper-
ties, id. § 800.6(a).
    The FHWA prepared an Assessment of Eﬀects to Historic
Properties related to the Center. The assessment found that
the project would have an adverse eﬀect on two historic prop-
erties: (1) the Jackson Park Historic Landscape District and
Midway Plaisance; and (2) the Chicago Park Boulevard Sys-
tem Historic District. The Highway Administration then held
several meetings with relevant stakeholders, including the Il-
linois State Historic Preservation Oﬃce, local parks advisory
councils, and local historic preservation groups. In the end the
agencies concluded that any eﬀects from the project would
not be signiﬁcant.
No. 21-2449                                                    9

                               B
    The City’s plan to build the Center in Jackson Park has
been opposed from the start by Protect Our Parks, Inc., a non-
proﬁt organization started by Chicago residents who resist
conversions of Chicago parkland. In 2018, Protect Our Parks
ﬁled its ﬁrst lawsuit to stop construction of the Center. There
it argued that building the Center in Jackson Park would vio-
late state law, the Takings Clause of the Fifth Amendment,
and the Due Process Clause of the Fourteenth Amendment. In
Protect Our Parks I, we aﬃrmed summary judgment for the
defendants on the constitutional claims and dismissed the
state-law claims for lack of standing, because the plaintiﬀs
had only a general policy objection to the City’s decision, not
a concrete injury. See 971 F.3d at 738.
    Six months later, and just days before the City broke
ground on the Center, Protect Our Parks launched a renewed
eﬀort to persuade the court to halt construction. This time, it
brought claims under the Administrative Procedure Act
against the City and Park District, the Foundation, and a
group of federal and state oﬃcers. At present, the individual
defendants (all of whom were sued in their oﬃcial capacities)
are Pete Buttigieg, the Secretary of Transportation; Stephanie
Pollack, the Acting Administrator of the FHWA; Deb Haa-
land, the Secretary of the Interior; Charles F. Sams III, the Di-
rector of the National Park Service; Christine Wormuth, the
Secretary of the Army; Scott A. Spellmon, the Commanding
General of the U.S. Army Corps of Engineers; Arlene Kocher,
the Administrator of the Illinois Division of the FHWA; Matt
Fuller, the Environmental Programs Engineer of the Illinois
Division of the FHWA; and Jose Rios, the Region 1 Engineer
of the Illinois Department of Transportation.
10                                                  No. 21-2449

    Protect Our Parks’ ﬁfteen-count complaint asserts that the
defendants violated the following laws by moving ahead with
the Center: section 4(f) of the Department of Transportation
Act; the National Environmental Policy Act; the Urban Park
and Recreation Recovery Act; sections 106 and 110(k) of the
National Historic Preservation Act; the Rivers and Harbors
Act; and the Clean Water Act. It promptly moved for a pre-
liminary injunction, but the district court denied the motion,
reasoning that Protect Our Parks was unlikely to succeed on
the merits because its complaint simply repackaged the
group’s policy disagreements with the defendants’ substan-
tive decisions. Protect Our Parks then moved for an injunction
pending appeal. We denied that motion because plaintiﬀs did
not make a suﬃciently strong showing that they were likely
to succeed on the merits. See 10 F.4th 758, 763 (7th Cir. 2021).
Protect Our Parks then appealed the district court’s order
denying the motion for a preliminary injunction. See 28 U.S.C.
§ 1292(a)(1).
                               II
    To secure a preliminary injunction, Protect Our Parks
must show that it is “likely to succeed on the merits, … likely
to suﬀer irreparable harm in the absence of preliminary relief,
that the balance of equities tips in [its] favor, and that an in-
junction is in the public interest.” Winter v. Nat. Res. Defense
Council, 555 U.S. 7, 20 (2008). Protect Our Parks’ primary prob-
lem stems from the ﬁrst part of this test. The group argues that
so long as it has even an ephemeral chance of winning on the
merits, it has shown enough of a likelihood of success to se-
cure an injunction. But Protect Our Parks’ proposed standard
cannot be reconciled with Winter’s reminder that the “likeli-
No. 21-2449                                                     11

hood of success” and “likelihood of irreparable harm” re-
quirements have teeth. See id. at 22. A plaintiﬀ need not prove
beyond a preponderance of the evidence that it will win on
the merits, but it must at least make a “strong” showing of
likelihood of success. See Ill. Republican Party v. Pritzker, 973
F.3d 760, 762–63 (7th Cir. 2020), cert. denied, 141 S. Ct. 1754
(2021). As we now explain, Protect Our Parks has not made
that showing here under any of the theories it has invoked.
                                A
    The National Environmental Policy Act of 1969 requires
federal agencies to prepare an environmental impact state-
ment (EIS) for “major Federal actions signiﬁcantly aﬀecting
the quality of the human environment.” 42 U.S.C.
§ 4332(2)(C). Preparing an EIS is expensive and time-consum-
ing: according to the agency charged with overseeing NEPA,
the average environmental impact statement takes four and a
half years to complete. COUNCIL ON ENV’T QUALITY, EXEC. OFF.
OF THE PRESIDENT, ENVIRONMENTAL IMPACT STATEMENT TIME-
LINES (2010-2018). In some circumstances, however, agencies
may instead conduct an environmental assessment (EA), a
less burdensome form of preliminary review used to decide
whether a proposed action will cause such signiﬁcant harm to
the environment that an EIS is necessary. See 40 C.F.R.
§ 1501.3 (2019); Public Citizen, 541 U.S. at 757; Ind. Forest All.,
Inc. v. U.S. Forest Serv., 325 F.3d 851, 856 (7th Cir. 2003). With
an environmental assessment in hand, an agency has two
choices: proceed with the full EIS, or issue a “ﬁnding of no
signiﬁcant impact,” generally referred to as a FONSI, explain-
ing why the proposed federal action would not signiﬁcantly
aﬀect the human environment. See 40 C.F.R. §§ 1501.3, 1508.9
12                                                        No. 21-2449

(2019). 3 When reviewing agency action under NEPA, we ap-
ply the APA’s “arbitrary and capricious” standard. See High-
way J Citizens Grp. v. Mineta, 349 F.3d 938, 952 (7th Cir. 2003)
(citing 5 U.S.C. § 706(2)(A)).
    NEPA is a procedural statute, not a substantive one. See
Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350
(1989) (“[I]t is now well settled that NEPA itself does not man-
date particular results, but simply prescribes the necessary
process.”). Thus, in reviewing an agency’s compliance with
the law, a court’s “only role is to ensure that the agency has
taken a hard look at environmental consequences” that may
ﬂow from a project, not to second-guess the agency’s substan-
tive judgment about how serious those consequences might
be or what to do about them. See Env’t L. & Pol’y Ctr. v. U.S.
Nuclear Regul. Comm’n, 470 F.3d 676, 682 (7th Cir. 2006).
    As we noted above, the National Park Service and Depart-
ment of Transportation conducted a joint environmental as-
sessment, determined that no EIS was needed for the Obama
Presidential Center project, and issued a ﬁnding of no signif-
icant impact. Protect Our Parks argues that the agencies’ de-
cision not to prepare an EIS was arbitrary and capricious, in
part because the project requires the City to cut down about
800 trees and felling those trees may adversely aﬀect certain
migratory birds, and in part for historic preservation and
other reasons noted earlier. But those are arguments about the



3 We cite the regulations in place when the challenged Environmental As-
sessment was prepared. Since then, the Council on Environmental Quality
has twice issued updated NEPA regulations. See 85 Fed. Reg. 43,304 (July
16, 2020); 87 Fed. Reg. 23,453 (Apr. 20, 2022).
No. 21-2449                                                   13

agencies’ response to the procedural steps they took, not ar-
guments about their failure to adhere to the required process.
    In fact, the agencies were very thorough. Their environ-
mental assessment includes, for example, an exhaustive Tree
Technical Memorandum, which catalogs the species of the
trees that will be cut down and conﬁrms that each tree lost
will be replaced by a newly planted tree. The Memorandum
concludes that the tree replacement plan will have an “overall
neutral” impact and may even improve the park, because dy-
ing trees will be replaced with healthy ones. Similarly, the EA
includes a detailed discussion of the project’s eﬀect on migra-
tory birds. It considers the City’s tree replacement plan, the
hundreds of acres of Jackson Park that will remain untouched
by the project, and the birds’ nesting habits. NEPA requires
no more: the record shows that the Park Service and Depart-
ment of Transportation took the necessary hard look at the
likely environmental consequences of the project before
reaching their decisions.
    Protect Our Parks also attempts to recast its substantive
objections as procedural ones by arguing that the Park Service
and the Department of Transportation did not adequately
consider three of the ten factors set forth in the NEPA regula-
tions in eﬀect while the review was underway. See 40 C.F.R.
§ 1508.27(b) (2019) (listing factors). Whether or not a project
“signiﬁcantly” aﬀects the environment turns on the project’s
context and the intensity of its eﬀects. Id. § 1508.27(a)–(b).
    Again, the administrative record amply shows that the
agencies “consider[ed] the proper factors,” ensuring that their
decision is entitled to deference. See Ind. Forest All., 325 F.3d
at 859. Protect Our Parks faults the agencies for ignoring the
unique characteristics of Jackson Park, see 40 C.F.R.
14                                                 No. 21-2449

§ 1508.27(b)(3) (2019), but the record shows otherwise. The
environmental assessment did take into account the historical
and cultural resources in the park before concluding that the
Center’s eﬀects will be minimal. Protect Our Parks also con-
tends that the agencies did not consider “[t]he degree to
which” environmental harm from the project is “likely to be
highly controversial.” See id. § 1508.27(b)(4). Its evidence of
controversy comes from extra-record declarations from
neighbors who oppose the project. But the controversy factor
is not about whether some neighbors do not support a project.
See Ind. Forest All., 325 F.3d at 857 (NEPA does not contain a
“heckler’s veto”). Rather, an agency must consider whether
there are substantial methodological reasons to disagree
about the “size, nature, or eﬀect” of a project. Id.; see also
Hillsdale Env’t Loss Prevention v. U.S. Army Corps. Of Eng’rs,
702 F.3d 1156, 1181–82 (10th Cir. 2012).
    Finally, Protect Our Parks accuses the agencies of failing
to consider the “cumulatively signiﬁcant impact” of the pro-
ject. See 40 C.F.R. § 1508.27(b)(7) (2019). But the EA did so—it
just reached a conclusion with which the plaintiﬀs disagree,
when it determined that the cumulative eﬀects would be
“negligible, minor, or otherwise relatively small[.]” The Park
Service and the Department of Transportation thoroughly
studied the project through the lens of the required regulatory
factors before reaching their decision that no environmental
impact statement was required. Their conclusion thus “impli-
cates substantial agency expertise and is entitled to defer-
ence.” Ind. Forest All., 325 F.3d at 859.
No. 21-2449                                                  15

                               B
    Protect Our Parks’ next theory is that the Park Service and
Department of Transportation sidestepped NEPA’s reasona-
ble-alternatives requirement by treating the City’s decision to
locate the Center in Jackson Park as a given. NEPA requires
that agencies “study, develop, and describe appropriate alter-
natives” to major federal projects. 42 U.S.C. § 4332(2)(E); see
also 40 C.F.R. § 1502.14 (2019) (agencies must “evaluate all
reasonable alternatives” to the proposed action.). Protect Our
Parks argues that NEPA required the agencies to evaluate al-
ternative locations for the Center throughout Chicago. It sees
the decision not to question the Jackson Park site as a form of
“piecemealing or segmentation,” which is a practice by which
an agency unlawfully dodges its NEPA obligations by break-
ing up “an overall plan into smaller parts involving action
with less signiﬁcant environmental eﬀects.” Mineta, 349 F.3d
at 962 (internal quotation marks omitted). Protect Our Parks
asserts that the Park Service and the Department of Transpor-
tation improperly “segmented” two aspects of the overall
project: the federal decisions to approve the UPARR conver-
sion and to expand roads, bike lanes, and pedestrian paths;
and the City’s earlier decision to build the Center in Jackson
Park. A proper assessment, Protect Our Parks urges, would
also have examined a site in nearby Washington Park, about
two miles to the west of Jackson Park.
   The argument is fatally ﬂawed for three reasons. First,
NEPA reaches only major federal actions, not actions of non-
federal actors. 42 U.S.C. § 4332(2)(C); see 40 C.F.R. § 1508.8
(2019) (deﬁning “major Federal actions” as those “potentially
subject to Federal control and responsibility.”). As we stressed
16                                                   No. 21-2449

earlier, it was the City, not the federal government, that se-
lected Jackson Park as the site of the Obama Presidential Cen-
ter. The Supreme Court has stated that “where an agency has
no ability to prevent a certain eﬀect due to its limited statutory
authority over the relevant actions, the agency cannot be con-
sidered a legally relevant ‘cause’ of the eﬀect.” Public Citizen,
541 U.S. at 770. That describes this situation. The Center was
not a federal project, and no federal agency had the authority
to dictate to the Obama Foundation where the Center would
be located. Agencies have no obligation to examine the eﬀects
of state and local government action that lies beyond the fed-
eral government’s control. It follows that it was proper for the
Park Service and the Department to conﬁne their analysis to
the portions of the project that are subject to federal review.
    That brings us to causation. NEPA requires agencies to
consider only environmental harms that are both factually
and proximately caused by a relevant federal action. See id. at
767. We accept for present purposes the fact that the Park Ser-
vice’s approval was a but-for cause of the Center’s placement
in Jackson Park, in that the City could not move forward with
construction without it. The problem is that but-for causation
alone “is insuﬃcient to make an agency responsible for a par-
ticular eﬀect under NEPA and the relevant regulations.” Id.
Rather, an agency is on the hook only for the decisions that it
has the authority to make. See id. at 768–70 (holding that an
agency’s trucking-safety regulations were not a proximate
cause of new applications by Mexican motor carriers to oper-
ate in the United States when the agency lacked authority to
block those applications); see also Sauk Prairie Conservation
All. v. Dep’t of the Interior, 944 F.3d 664, 680 (7th Cir. 2019)
(holding that the Park Service’s decision to permit helicopter
No. 21-2449                                                   17

training was not a proximate cause of the training’s environ-
mental harms, “[b]ecause the National Park Service had no
authority to end the helicopter training”). Here, the federal
government has no authority to choose another site for the
Center or to force the City to move the Center, and so no fed-
eral action was a proximate cause of any environmental
harms resulting from the choice of Jackson Park. See Scottsdale
Mall v. Indiana, 549 F.2d 484, 488 (7th Cir. 1977) (explaining
that NEPA “does not infringe on the right of a state to select a
project to be ﬁnanced solely out of its own funds”).
   Although federal agencies’ limited role in the project
would be enough to defeat causation on its own, our conclu-
sion is further bolstered by the mandatory language of the
UPARR Act. 54 U.S.C. § 200507 says that NPS “shall” approve
conversions of parkland so long as a local government’s pro-
posal meets statutory criteria. Because the agency found that
Chicago’s plan did so, it was obligated to approve the conver-
sion. See Maine Cmty. Health Options v. United States, 140 S. Ct.
1308, 1320–21 (2020) (“The ﬁrst sign that the statute imposed
an obligation is its mandatory language: ‘shall.’”).
    Third, Protect Our Parks ignores the “reasonable” half of
the reasonable-alternatives requirement. See 40 C.F.R.
§ 1502.14 (2019); see also Mineta, 349 F.3d at 960. It would be
unreasonable to require agencies to spend time and taxpayer
dollars exploring alternatives that would be impossible for
the agency to implement. See Public Citizen, 541 U.S. at 765;
Latin Americans for Soc. & Econ. Dev. v. Fed. Highway Admin.,
756 F.3d 447, 470 (6th Cir. 2014). It would be unreasonable to
force an agency to consider alternatives that would frustrate
18                                                   No. 21-2449

the project’s goals. See Mineta, 349 F.3d at 960–61; see also Cit-
izens Against Burlington, Inc. v. Busey, 938 F.2d 190, 199 (D.C.
Cir. 1991).
                                C
    Most of Protect Our Parks’ remaining arguments suﬀer
from the same causation, scope of federal action, and defer-
ence problems as the NEPA claims we already have dis-
cussed. Each of the following points is a variation on the
plaintiﬀs’ theme that the agencies should have considered lo-
cations for the Center outside Jackson Park.
    Their argument under section 4(f) of the Department of
Transportation Act oﬀers a good example. Under that statute,
the Department may approve a “transportation program or
project” in a public park only if “(1) there is no prudent and
feasible alternative to using the land; and (2) the program or
project includes all possible planning to minimize harm to the
park[.]” 49 U.S.C. § 303(c). Protect Our Parks faults the High-
way Administration for not evaluating alternative locations
for the Center. This argument is no more likely to succeed un-
der section 4(f) than under NEPA. No federal law prohibited
the City from building the Center in Jackson Park and closing
roadways in connection with the project. See Old Town, 333
F.3d at 736 (“Entities that proceed on their own dime need not
meet conditions for federal assistance or approval.”). Because
the Highway Administration could not have compelled the
City to locate the Center at a diﬀerent site, it was neither arbi-
trary nor capricious for that agency to take the City’s decision
to build the Center in Jackson Park as a given—not to mention
the fact that choosing a site for and building the Center is not
a transportation project.
No. 21-2449                                                    19

    Likewise, the UPARR Act claim turns on the theory that
the Park Service should have considered alternative locations
for the Center. The Act requires that the Park Service consider
whether a proposal to convert parkland supported by a
UPARR grant evaluated “[a]ll practical alternatives to the pro-
posed conversion.” 36 C.F.R. § 72.72(b)(1). Again, the Park
Service has no authority to force the City to move the Center
to a diﬀerent location, and so its approval is not a proximate
cause of the City’s plans. In any case, the Park Service evalu-
ated the City’s UPARR conversion proposal, found that the
City had considered practical alternatives, and explained that
no practical alternatives existed in light of the City’s goals. By
doing so, the Park Service satisﬁed its statutory obligations.
    Under section 106 of the National Historic Preservation
Act (NHPA), agencies must “take into account the eﬀect of
the[ir] undertaking[s] on any historic property.” 54 U.S.C.
§ 306108. Agencies must make reasonable eﬀorts to identify
historic properties aﬀected by federal actions and, with the
input of consulting parties, “develop and evaluate alterna-
tives or modiﬁcations to the undertaking that could avoid,
minimize, or mitigate adverse eﬀects” on those historic prop-
erties. See 36 C.F.R. § 800.4-800.6. Like NEPA, the NHPA is a
purely procedural statute. See Nat’l Mining Ass’n v. Fowler, 324
F.3d 752, 755 (D.C. Cir. 2003). Because the Highway Admin-
istration followed the procedure required by the NHPA, the
agency’s conclusions are entitled to deference. We add, for the
sake of completeness, that the NHPA (like NEPA and section
4(f)) applies only to projects that require federal approval. See
Old Town, 333 F.3d at 735–36.
20                                                 No. 21-2449

    In a ﬁnal variation of the same argument, Protect Our
Parks urges us to revoke the Army Corps of Engineers’ per-
mits, which were issued under the Clean Water Act and Riv-
ers and Harbors Act, because (once again) of the failure to
consider alternative locations for the Center. This argument
fails for the same reasons it failed under NEPA, the NHPA,
the DOTA, and UPARR. The Corps had no control over the
City’s decision to build the Center in Jackson Park and no au-
thority to force the City to pick a diﬀerent site.
                               D
     Finally, Protect Our Parks brought an anticipatory demo-
lition claim under section 110(k) of the National Historic
Preservation Act. Section 110(k) of the NHPA bars federal
agencies from issuing a permit or other assistance to appli-
cants who “intentionally signiﬁcantly adversely aﬀected a
historic property to which the grant would relate” with “in-
tent to avoid the requirements” of the NHPA. 54 U.S.C.
§ 306113. But the statute includes an exception when the
agency “determines that circumstances justify granting the
assistance.” Id.
    In 2018, the City began clearing trees in Jackson Park in
preparation for the construction of a new track-and-ﬁeld com-
plex. When the Highway Administration learned about the
tree clearing, it requested a written explanation from the City.
The City explained that the Obama Foundation had donated
funds to build a new track for the community, but that the
track lay outside the proposed grounds of the Obama Presi-
dential Center, that the funds came with no conditions related
to the Center, and that the City had consulted with the Park
Service, which assured the City that the track-and-ﬁeld pro-
No. 21-2449                                                   21

ject was not subject to federal review. The Highway Admin-
istration investigated further and determined that the track
should factor into the federal government’s section 106 and
NEPA review, but that the City never acted with the intent to
avoid section 106’s requirements. Protect Our Parks has not
pointed to any evidence to undermine those conclusions, nor
has it provided evidence that the City intended to avoid the
NHPA’s requirements, and so it cannot prevail on its antici-
patory-demolition claim.
    In a last-ditch eﬀort, Protect Our Parks argues that the dis-
trict court abused its discretion by not holding an evidentiary
hearing about several declarants’ statements that are not in
the administrative record. Judicial review in APA actions is
typically conﬁned to the administrative record, with several
exceptions not relevant here. See Dep’t of Commerce v. New
York, 139 S. Ct. 2551, 2573–74. Because Protect Our Parks has
not even attempted to make a “strong showing” that any ex-
ception to the general rule applies in this case, we limit our
review to the ample administrative record and reject the call
to supplement that record through an evidentiary hearing. Id.
                               III
  We AFFIRM the district court’s order denying plaintiﬀs’
motion for a preliminary injunction.